Name: Commission Regulation (EEC) No 592/83 of 14 March 1983 continuing the measures referred to in Regulation (EEC) No 507/82 in respect of measures to promote sales outside the Community of milk products of Community origin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 3 . 83 Official Journal of the European Communities No L 71 / 17 COMMISSION REGULATION (EEC) No 592/83 of 14 March 1983 continuing the measures referred to in Regulation (EEC) No 507/82 in respect of measures to promote sales outside the Community of milk products of Community origin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 11 89/82 (2), and in particular Article 4 thereof, Whereas the measures carried out pursuant to Commission Regulation (EEC) No 507/82 (3) have proved an effective means of expanding the markets in milk products outside the Community ; whereas they should therefore be continued in the medium term ; Whereas the organizations possessing the necessary qualifications and experience should therefore be invited again to propose detailed programmes which those organizations would themselves carry out ; Whereas, as regards the other arrangements, the main provisions of Regulation (EEC) No 507/82 may be repeated, taking into account relevant experience gained ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 2 . Measures liable to prejudice existing Community trade in milk products with the country concerned shall not be taken into consideration . 3 . The measures referred to in paragraph 1 shall be eligible for financing only if they are begun after 31 March 1983 ; they shall be completed within two years of signature of the contract referred to in Article 5 (3) and in any event before 1 November 1985 . In excep ­ tional cases, however, a longer period may be agreed in accordance with Article 5 (2) to ensure maximum effectiveness of the measure concerned . 4 . The time limit fixed in paragraph 3 shall not prevent subsequent agreement to an extension of that time limit where the party to a contract , before the fixed expiry date, makes the appropriate application to the competent authority and proves that, due to excep ­ tional circumstances beyond his control , he is unable to meet the deadline originally stipulated . Article 2 1 . The publicity and promotional measures referred to in Article 1 ( 1 ): (a) shall be proposed by Community-based organiza ­ tions representing the dairy sector in one or more Member States or in the Community ; (b) shall be carried out as far as possible by the organi ­ zation which has made the proposal . In cases where this organization must use subcontractors, the proposal must include a duly justified request for a derogation ; (c) must :  make use of the publicity media best suited to ensure maximum effectiveness for the measure undertaken,  take account of the particular conditions ob ­ taining with regard to the marketing and consumption of Community milk and milk products on the market of the non-member country concerned ,  be of a general nature and, in particular, not brand-orientated,  promote Community milk products without mentioning the country or region of produc ­ tion ; however, this condition shall not apply to products whose manufacture is typical of a particular region of the Community,  expand existing measures , but may not replace them . HAS ADOPTED THIS REGULATION : Article 1 1 . Under the terms of this Regulation , encourage ­ ment shall be given to measures to develop and improve the use and consumption of milk and milk products of Community origin outside the Commu ­ nity through publicity and sales promotion measures with a view to expanding Community trade with the non-member countries concerned . (') OJ No L 131 , 26 . 5 . 1977, p. 6 . (2) OJ No L 140 , 20 . 5 . 1982, p. 8 . 3 OJ No L 61 , 4 . 3 . 1982, p. 15 . No L 71 / 18 Official Journal of the European Communities 17. 3 . 83 Article 5 1 . Before 1 July 1983 the competent authorities shall : (a) examine all proposals submitted and any suppor ­ ting documents to check that they are in the right form and contain the information required . They shall ensure that the proposals comply with the provisions of Article 4 and shall ask applicants for further details if necessary ; (b) compile a list of all the proposals received and send it to the Commission together with copies of each proposal and a reasoned opinion indicating whether or not the proposal conforms with the Regulation . 2 . After consulting the groups concerned and following examination of the proposals by the Man ­ agement Committee for Milk and Milk Products in accordance with Article 31 of Council Regulation (EEC) No 804/68 ('), the Commission shall establish before 1 October 1983 a list of the proposals selected for financing. 3 . The competent authorities shall conclude before 1 November 1983 contracts with those parties whose proposals have been selected . The competent authorities shall for this purpose use the standard form contracts to be provided by the Commission . 4. The competent authorities shall inform each applicant as soon as possible of the decision taken in respect of his proposal . Article 6 1 . On acceptance of a proposal in accordance with Article 5, a list of clauses and conditions shall be drawn up by the competent authority in at least two copies and signed by the party concerned and the competent authority. 2 . The list of clauses and conditions shall form an integral part of the contract referred to in Article 5 (3) and shall : (a) include the details referred to in Article 4 ( 1 ) or make reference to them ; and (b) supplement those details , where necessary, by addi ­ tional conditions resulting from the application of Article 5 ( 1 ); (c) not modify the content of the proposal as selected for financing. 3 . The competent authority shall forward a copy of the contract and of the list of clauses and conditions to the Commission without delay. 4 . The competent authority shall ensure compliance with the agreed conditions by means of on-the-spot checks within the Community. 2 . The Community contribution shall be limited to 75 % of the expenditure incurred for the measures under Article 1 ( 1 ). 3 . The Commission may, on the basis of a duly justified request, waive the requirements of the fourth indent of paragraph 1 (c), provided that the promo ­ tional measures concerned give special prominence to the Community origin of the milk products in ques ­ tion . 4 . The financing of general expenses incurred for the measures referred to in Article 1 ( 1 ) shall be limited to 2 % of the total approved cost . Article 3 1 . The parties referred to in Article 2 ( 1 ) shall be invited to transmit before 1 May 1983, to the compe ­ tent authority appointed by their Member State, here ­ inafter called ' the competent authority', detailed pro ­ posals concerning the measures referred to in Article 1 0 )- If this deadline is not met, the proposal shall be regarded as null and void . 2 . Further details for submission of proposals shall be as set out in the notice from the competent autho ­ rities published in Official Journal of the European Communities No C 54 of 13 March 1981 , page 7. Article 4 1 . Complete proposals shall include : (a) the name and address of the party concerned ; (b) all details concerning the measures proposed, indi ­ cating the time required for completion, the expected results and any third parties which may be involved ; (c) the price net of tax asked for carrying out these measures, expressed in the currency of the Member State on whose territory the party concerned is established, giving an itemized breakdown of this amount and showing the corresponding financing plan ; (d) the desired form of payment of the Community contribution in accordance with Article 7 ( 1 ) (a) or (b); (e) the most recent report available on the party's acti ­ vities unless this is already in the possession of the competent authorities . 2 . Proposals shall be valid only where : (a) they are submitted by a party fulfilling the condi ­ tions laid down in Article 2 ( 1 ); (b) they are accompanied by an undertaking to comply with the provisions of this Regulation and the list of clauses and conditions referred to in Article 6. (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 17. 3 . 83 Official Journal of the European Communities No L 71 / 19 Article 7 1 . The competent authority shall pay to the party in question , in accordance with the choice indicated in the latter's proposal , either : {a) within six weeks of the date of signature of the contract and list of clauses and conditions, a single payment on account amounting to 60 % of the agreed Community contribution ; or (b) at four-monthly intervals , four equal instalments each amounting to 20 % of the agreed Commu ­ nity contribution , the first such instalment being paid within six weeks of the date of signature of the contract and list of clauses and conditions . However, while a contract is being performed, the competent authority may :  defer payment of an instalment either wholly or in part where it finds, in particular during the checks referred to in Article 6 (4), irregularities in carrying out the measures concerned or a substantial interval between the due date for payment of the instalment and the date when the party concerned will actually incur the forecast expenditure,  in exceptional cases advance payment of an instal ­ ment where the party concerned submits a reasoned request, that he must incur a substantial part of the expenditure significantly earlier than the date laid down for payment of the Community contribution towards such expenditure . 2 . The payment of each instalment shall be subject to the lodging with the competent authority of a secu ­ rity equal to the amount of the instalment, plus 10 % . 3 . The release of securities and payment of the balance by the competent authority shall be subject to : (a) confirmation by the competent authority that the party concerned has fulfilled his obligations as laid down in the contract and in the list of clauses and conditions ; (b) transmission to the competent authority of the report referred to in Article 8 ( 1 ) and verification of the details contained in this report by the compe ­ tent authority. However, on reasoned request by the party concerned, the balance may be paid after the measure has been completed, and after submission of the report referred to in Article 8 , on condition that securities equal to the total amount of the Community contribution , plus 10 % , have been lodged ; (c) the competent authority finding that the party concerned, or any third party named in the contract, has spent his own contribution for the purposes laid down . 4. In so far as the conditions set out in paragraph 3 are not fulfilled, securities shall be forfeit . In this event, the amount in question shall be deducted from expenditure declared to the European Agricultural Guidance and Guarantee Fund, Guarantee Section , and more particularly from that arising out of the measures referred to in Article 4 of Regulation (EEC) No 1079/77 . Article 8 1 . Each party responsible for one of the measures referred to in Article 1 ( 1 ) shall submit to the compe ­ tent authority concerned , within four months of the final date fixed in the contract for completion of the measures, a detailed report on the utilization of the Community funds allocated and on the foreseeable results of the measures in question , in particular concerning the evolution of the sales of milk and milk products . 2 . On completion of performance of each contract, the competent authority shall send the Commission a statement to this effect and a copy of the final report . Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 March 1983 . For the Commission Poul DALSAGER Member of the Commission